             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 1 of 13




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Suite 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                             DISTRICT OF ARIZONA
10
     Richard Winters Jr., individually and on )   Case No.
11
     behalf of all others similarly situated, )
12                                            )   CLASS ACTION
13   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
14          vs.                               )
15                                            )      1.      NEGLIGENT VIOLATIONS
     Long M. Nguyen and Long M. Nguyen, )                    OF THE TELEPHONE
16
     PLLC,                                    )              CONSUMER PROTECTION
17                                            )              ACT [47 U.S.C. §227(b)]
18   Defendants.                              )      2.      WILLFUL VIOLATIONS
                                              )              OF THE TELEPHONE
19                                            )              CONSUMER PROTECTION
20                                            )              ACT [47 U.S.C. §227(b)]
                                              )      3.      NEGLIGENT VIOLATIONS
21
                                              )              OF THE TELEPHONE
22                                            )              CONSUMER PROTECTION
23
                                              )              ACT [47 U.S.C. §227(c)]
                                              )      4.      WILLFUL VIOLATIONS
24                                            )              OF THE TELEPHONE
25                                            )              CONSUMER PROTECTION
                                              )              ACT [47 U.S.C. §227(c)]
26                                            )
27                                            )   DEMAND FOR JURY TRIAL
                                              )
28



                                CLASS ACTION COMPLAINT
                                              1
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 2 of 13




 1         Plaintiff, Richard Winters Jr. (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of Defendants, in negligently,
 8   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 9   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227, et seq.
10   (“TCPA”).
11                               JURISDICTION & VENUE
12         2.     Jurisdiction is proper because there exists a federal question based on
13   the fact that Plaintiff’s claims arise from the Telephone Consumer Protection Act,
14   47. U.S.C. § 227, et seq. (“TCPA”), a federal statute.
15         3.     Venue is proper in the United States District Court for the District of
16   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because a substantial portion, if not
17   all, of the events giving rise to Plaintiff’s claims occurred in this District.
18                                         PARTIES
19         4.     Plaintiff is a natural person residing in Mesa, Arizona, and is a
20   “person” as defined by 47 U.S.C. § 153 (39).
21         5.     Defendant Long M. Nguyen is a natural person, a real estate agent,
22   and a “person” as defined by 47 U.S.C. § 153 (39).
23         6.     Defendant Long M. Nguyen, PLLC is a professional limited liability
24   company, and a “person” as defined by 47 U.S.C. § 153 (39).
25         7.     The above-named Defendants, and their subsidiaries and agents, are
26   collectively referred to as “Defendants.” Plaintiff is informed and believes that at
27   all relevant times, each and every Defendant was acting as an agent and/or
28   employee of each of the other Defendants and was acting within the course and


                                  CLASS ACTION COMPLAINT
                                                 2
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 3 of 13




 1   scope of said agency and/or employment with the full knowledge and consent of
 2   each of the other Defendants. Plaintiff is informed and believes that each of the
 3   acts and/or omissions complained of herein was made known to, and ratified by,
 4   each of the other Defendants.
 5                               FACTUAL ALLEGATIONS
 6         8.     Beginning on or about November 8, 2020, Plaintiff received text
 7   messages from Defendants on Plaintiff’s cellular telephone number ending in -
 8   6678, in an attempt to solicit Plaintiff to purchase Defendants’ services.
 9         9.     During this time, Defendants began to use Plaintiff’s cellular
10   telephone for the purpose of sending Plaintiff spam advertisements and/or
11   promotional offers, via text messages, including text messages sent to and
12   received by Plaintiff beginning on or about November 8, 2020 from Defendants’
13   phone number, (833) 988-4077.
14         10.    Beginning on or about November 8, 2020, Plaintiff received text
15   messages from Defendants, including, but not limited to, a message that read:
16   “HELLO! This is LONG. GOT A HOUSE? We can help you to BUY or SELL!
17   Call or Text: 602-628-0209 www.longmnguyen.com Text STOP to end”
18         11.    These text messages placed to Plaintiff’s cellular telephone were
19   placed via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone
20   dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by
21   47 U.S.C. § 227(b)(1)(A).
22         12.    The telephone number that Defendants, or their agent, called was
23   assigned to a cellular telephone service for which Plaintiff incurs a charge for
24   incoming calls pursuant to 47 U.S.C. § 227(b)(1).
25         13.    Defendants’ text messages constituted calls that were not for
26   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         14.    During all relevant times, Defendants did not possess Plaintiff’s
28   “prior express consent” to receive calls or text messages using an automatic


                                 CLASS ACTION COMPLAINT
                                               3
              Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 4 of 13




 1   telephone dialing system on his cellular telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3           15.   Further, Plaintiff’s cellular telephone number ending in -6678 has
 4   been on the National Do-Not-Call Registry for over 30 days prior to Plaintiff’s
 5   receipt of Defendants’ text messages.
 6           16.   Defendants placed multiple calls soliciting their business to Plaintiff
 7   on his cellular telephone ending in -6678 beginning on or about November 8,
 8   2020.
 9           17.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
10   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
11           18.   Plaintiff received numerous solicitation calls from Defendants within
12   a 12-month period.
13           19.   Defendants continued to call Plaintiff in an attempt to solicit its
14   services and in violation of the National Do-Not-Call provisions of the TCPA.
15           20.   Upon information and belief, and based on Plaintiff’s experiences of
16   being called by Defendants after being on the National Do-Not-Call list for over
17   30 days prior to his receipt of Defendants’ initial text message, and at all relevant
18   times, Defendants failed to establish and implement reasonable practices and
19   procedures to effectively prevent telephone solicitations in violation of the
20   regulations prescribed under 47 U.S.C. § 227(c)(5).
21                                CLASS ALLEGATIONS
22           21.   Plaintiff brings this action individually and on behalf of all others
23   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
24   Classes”).
25           22.   The class concerning the ATDS claim for no prior express consent
26   (hereafter “The ATDS Class”) is defined as follows:
27
                   All persons within the United States who received any
28                 solicitation/telemarketing calls from Defendants to said


                                 CLASS ACTION COMPLAINT
                                               4
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 5 of 13




 1                person’s cellular telephone made through the use of any
                  automatic telephone dialing system or an artificial or
 2                prerecorded voice and such person had not previously
 3                consented to receiving such calls, or who had revoked
                  such consent, within the four years prior to the filing of
 4
                  this Complaint through the date of class certification.
 5
 6         23.    The class concerning the National Do-Not-Call violations (hereafter
 7   “The DNC Class”) is defined as follows:
 8
                  All persons within the United States registered on the
 9                National Do-Not-Call Registry for at least 30 days, who
10                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
11
                  received more than one call made by or on behalf of
12                Defendants that promoted Defendants’ products or
                  services, within any twelve-month period, within four
13
                  years prior to the filing of this Complaint through the
14                date of class certification.
15
16         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting

17   of   all    persons    within     the    United     States    who     received   any

18   solicitation/telemarketing calls from Defendants to said person’s cellular

19   telephone made through the use of any automatic telephone dialing system or an

20   artificial or prerecorded voice and such person had not previously consented to

21   receiving such calls, or who had revoked such consent, within the four years prior

22   to the filing of this Complaint through the date of class certification.

23         25.    Plaintiff represents, and is a member of, The DNC Class, consisting

24   of all persons within the United States registered on the National Do-Not-Call

25   Registry for at least 30 days, who had not granted Defendants prior express

26   consent nor had a prior established business relationship, who received more than

27   one call made by or on behalf of Defendants that promoted Defendants’ products

28   or services, within any twelve-month period, within four years prior to the filing



                                 CLASS ACTION COMPLAINT
                                                5
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 6 of 13




 1   of this Complaint through the date of class certification.
 2         26.    Defendants, their employees and agents are excluded from The
 3   Classes. Plaintiff does not know the number of members in The Classes, but
 4   believes the Classes’ members number in the thousands, if not more. Thus, this
 5   matter should be certified as a Class Action to assist in the expeditious litigation
 6   of the matter.
 7         27.    The Classes are so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Classes’
 9   members are unknown to Plaintiff at this time and can only be ascertained
10   through appropriate discovery, Plaintiff is informed and believes and thereon
11   alleges that The Classes include thousands of members. Plaintiff alleges that The
12   Classes’ members may be ascertained by the records maintained by Defendants.
13         28.    Plaintiff and members of The ATDS Class were harmed by the acts
14   of Defendants in at least the following ways: Defendants illegally contacted
15   Plaintiff and The ATDS Class members via their cellular telephones thereby
16   causing Plaintiff and The ATDS Class members to incur certain charges or
17   reduced telephone time for which Plaintiff and The ATDS Class members had
18   previously paid by having to retrieve or administer messages left by Defendants
19   during those illegal calls, and invading the privacy of said Plaintiff and The
20   ATDS Class members.
21         29.    Common questions of fact and law exist as to all members of The
22   ATDS Class which predominate over any questions affecting only individual
23   members of The ATDS Class. These common legal and factual questions, which
24   do not vary between The ATDS Class members, and which may be determined
25   without reference to the individual circumstances of any of The ATDS Class
26   members, include, but are not limited to, the following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint, Defendants made any telemarketing/solicitation


                                CLASS ACTION COMPLAINT
                                               6
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 7 of 13




 1                      call (other than a call made for emergency purposes or made
 2                      with the prior express consent of the called party) to an ATDS
 3                      Class member using any automatic telephone dialing system
 4                      or an artificial or prerecorded voice to any telephone number
 5                      assigned to a cellular telephone service;
 6                b.    Whether Plaintiff and The ATDS Class members were
 7                      damaged thereby, and the extent of damages for such
 8                      violation; and
 9                c.    Whether Defendants should be enjoined from engaging in
10                      such conduct in the future.
11         30.    As a person that received telemarketing/solicitation calls from
12   Defendants using an automatic telephone dialing system or an artificial or
13   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
14   claims that are typical of The ATDS Class.
15         31.    Plaintiff and members of The DNC Class were harmed by the acts of
16   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
17   and The DNC Class members via their telephones for solicitation purposes,
18   thereby invading the privacy of said Plaintiff and The DNC Class members
19   whose telephone numbers were on the National Do-Not-Call Registry. Plaintiff
20   and the DNC Class members were damaged thereby.
21         32.    Common questions of fact and law exist as to all members of The
22   DNC Class which predominate over any questions affecting only individual
23   members of The DNC Class. These common legal and factual questions, which
24   do not vary between The DNC Class members, and which may be determined
25   without reference to the individual circumstances of any of The DNC Class
26   members, include, but are not limited to, the following:
27                a.    Whether, within the four years prior to the filing of this
28                      Complaint, Defendants or its agents placed more than one


                                CLASS ACTION COMPLAINT
                                              7
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 8 of 13




 1                      solicitation call to the members of the DNC Class whose
 2                      telephone numbers were on the National Do-Not-Call Registry
 3                      and who had not granted prior express consent to Defendants
 4                      and did not have an established business relationship with
 5                      Defendants;
 6                b.    Whether Defendants obtained prior express written consent to
 7                      place solicitation calls to Plaintiff or the DNC Class members’
 8                      telephones;
 9                c.    Whether Plaintiff and the DNC Class members were damaged
10                      thereby, and the extent of damages for such violation; and
11                d.    Whether Defendants should be enjoined from engaging in
12                      such conduct in the future.
13         33.    As a person that received numerous solicitation calls from
14   Defendants within a 12-month period, who had not granted Defendants prior
15   express consent and did not have an established business relationship with
16   Defendants, Plaintiff is asserting claims that are typical of the DNC Class.
17         34.    Plaintiff will fairly and adequately protect the interests of the
18   members of The Classes. Plaintiff has retained attorneys experienced in the
19   prosecution of class actions.
20         35.    A class action is superior to other available methods of fair and
21   efficient adjudication of this controversy, since individual litigation of the claims
22   of all of The Classes’ members is impracticable. Even if every Class member
23   could afford individual litigation, the court system could not. It would be unduly
24   burdensome to the courts in which individual litigation of numerous issues would
25   proceed. Individualized litigation would also present the potential for varying,
26   inconsistent, or contradictory judgments and would magnify the delay and
27   expense to all parties and to the court system resulting from multiple trials of the
28   same complex factual issues. By contrast, the conduct of this action as a class


                                CLASS ACTION COMPLAINT
                                               8
             Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 9 of 13




 1   action presents fewer management difficulties, conserves the resources of the
 2   parties and of the court system, and protects the rights of each Class member.
 3         36.    The prosecution of separate actions by individual Class members
 4   would create a risk of adjudications with respect to them that would, as a practical
 5   matter, be dispositive of the interests of the other Class members not parties to
 6   such adjudications or that would substantially impair or impede the ability of such
 7   non-party Class members to protect their interests.
 8         37.    Defendants have acted or refused to act in respects generally
 9   applicable to The Classes, thereby making appropriate final and injunctive relief
10   with regard to the members of the Classes as a whole.
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. § 227(b)
14                             On Behalf of the ATDS Class
15         38.    Plaintiff repeats and incorporates by reference into this cause of
16   action the allegations set forth above at Paragraphs 1-37.
17         39.    The foregoing acts and omissions of Defendants constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
20   particular 47 U.S.C. § 227 (b)(1)(A).
21         40.    As a result of Defendants’ negligent violations of 47 U.S.C. §
22   227(b), Plaintiff and the ATDS Class Members are entitled an award of $500.00
23   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
24   227(b)(3)(B).
25         41.    Plaintiff and the ATDS Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27
28



                                 CLASS ACTION COMPLAINT
                                               9
            Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 10 of 13




 1                           SECOND CAUSE OF ACTION
 2                      Knowing and/or Willful Violations of the
 3                         Telephone Consumer Protection Act
 4                                   47 U.S.C. § 227(b)
 5                             On Behalf of the ATDS Class
 6         42.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-37.
 8         43.    The foregoing acts and omissions of Defendants constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227(b)(1)(A).
12         44.    As a result of Defendants’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         45.    Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                            THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. § 227(c)
21                             On Behalf of the DNC Class
22         46.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth above at Paragraphs 1-37.
24         47.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
27   particular 47 U.S.C. § 227(c)(5).
28         48.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                              10
            Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 11 of 13




 1   Plaintiff and the DNC Class Members are entitled an award of $500.00 in
 2   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 3   227(c)(5)(B).
 4         49.    Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                           FOURTH CAUSE OF ACTION
 7                      Knowing and/or Willful Violations of the
 8                         Telephone Consumer Protection Act
 9                                   47 U.S.C. § 227(c)
10                             On Behalf of the DNC Class
11         50.    Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth above at Paragraphs 1-37.
13         51.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227(c)(5).
17         52.    As a result of Defendants’ knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
20   U.S.C. § 227(c)(5).
21         53.    Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
25                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                   47 U.S.C. § 227(b)
28               • As a result of Defendants’ negligent violations of 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                              11
     Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 12 of 13




 1        227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 2        request $500 in statutory damages, for each and every violation,
 3        pursuant to 47 U.S.C. § 227(b)(3)(B).
 4      • Any and all other relief that the Court deems just and proper.
 5                  SECOND CAUSE OF ACTION
 6              Knowing and/or Willful Violations of the
 7                Telephone Consumer Protection Act
 8                          47 U.S.C. § 227(b)
 9      • As a result of Defendants’ willful and/or knowing violations of 47
10        U.S.C. § 227(b)(1), Plaintiff and the ATDS Class members are
11        entitled to and request treble damages, as provided by statute, up to
12        $1,500, for each and every violation, pursuant to 47 U.S.C. §
13        227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
14      • Any and all other relief that the Court deems just and proper.
15                   THIRD CAUSE OF ACTION
16   Negligent Violations of the Telephone Consumer Protection Act
17                          47 U.S.C. § 227(c)
18      • As a result of Defendants’ negligent violations of 47 U.S.C. §
19        227(c)(5), Plaintiff and the DNC Class members are entitled to and
20        request $500 in statutory damages, for each and every violation,
21        pursuant to 47 U.S.C. § 227(c)(5).
22      • Any and all other relief that the Court deems just and proper.
23                  FOURTH CAUSE OF ACTION
24              Knowing and/or Willful Violations of the
25                Telephone Consumer Protection Act
26                          47 U.S.C. § 227(c)
27      • As a result of Defendants’ willful and/or knowing violations of 47
28        U.S.C. § 227(c)(5), Plaintiff and the DNC Class members are


                        CLASS ACTION COMPLAINT
                                     12
            Case 2:21-cv-00185-MTM Document 1 Filed 02/02/21 Page 13 of 13




 1                entitled to and request treble damages, as provided by statute, up to

 2                $1,500, for each and every violation, pursuant to 47 U.S.C. §
 3                227(c)(5).
 4               • Any and all other relief that the Court deems just and proper.
 5         54.    Pursuant to the Seventh Amendment to the Constitution of the
 6   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 7
 8         Respectfully Submitted this 2nd Day of February, 2021.
 9
10
                               KAZEROUNI LAW GROUP
11
                                      By:    /s/ Ryan L. McBride
12
                                             Ryan L. McBride, Esq.
13                                           Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               13
